Citation Nr: 0324334	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for prostate 
enlargement.

3.  Entitlement to service connection for a hand disorder.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for bilateral partial 
laminectomy and medial facetectomy and foraminotomy at L5-4 
with decompression of L4 and L5 nerve root, claimed as a back 
strain.



8.  Entitlement to service connection for malaria.

9.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:  Brooks S. McDaniel, agent


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO in 
Roanoke, Virginia, which denied service connection for 
fibromyalgia, prostate enlargement, hand disorder, foot 
disorder, digestive disorder, PTSD, a back strain, malaria 
and a sleep disorder.  


REMAND

In a VA Form 9, received in July 2002, the veteran indicated 
that he wanted a hearing before a Veterans Law Judge at the 
RO (i.e. a Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  



Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




